NO. 07-10-0355-CV
                                  NO. 07-10-0356-CV
                                  NO. 07-10-0357-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  OCTOBER 26, 2010

                         ______________________________


                     IN RE TIMOTHY RAY WILLIAMS, RELATOR

                       _________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Timothy Ray Williams, proceeding pro se and in forma pauperis, seeks a writ of

mandamus to compel the Honorable John B. Board, Judge of the 181st District Court of

Randall County, to rule on his Motion to Rescind Order to Withdraw Inmate Funds filed

in the trial court on May 5, 2010. Relator's motion to rescind follows from this Court's

Opinion on Abatement issued on April 22, 2010, in cause number 07-10-0091-CV, 07-

10-0100-CV, and 07-10-0101-CV, wherein this Court abated further proceedings for 180

days to allow Relator time to challenge the order to withdraw inmate funds. As of

October 20, 2010, a reporter's record and supplemental clerk's record were both filed

reflecting that a hearing was held on Relator's motion and that the trial court signed an
order granting in part and denying in part Relator's motion to rescind. Consequently,

the relief sought by Relator in his Petitions for a Writ of Mandamus is rendered moot.


      Accordingly, we dismiss these proceedings.


                                                Per Curiam




                                            2